UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7182



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICK KIT PLUMLEE,

                                              Defendant - Appellant.


                            No. 07-7250



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAX ORVEL PLUMLEE,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.      Raymond A. Jackson,
District Judge.    (4:94-cr-00002-2; 4:07-cv-00049-RAJ; 4:94-cr-
00002-1; 4:07-cv-48)


Submitted:   October 11, 2007             Decided:   October 18, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Patrick Kit Plumlee, Max Orvel Plumlee, Appellants Pro Se. Stephen
Wiley Miller, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia; Kevin Michael Comstock, Sherrie Scott Capotosto,
Assistant United States Attorneys, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Patrick Kit Plumlee and

Max Orvel Plumlee seek to appeal the district court’s orders

treating their Fed. R. Civ. P. 60(b) motions as successive 28

U.S.C. § 2255 (2000) motions, and dismissing them on that basis.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.         See 28 U.S.C. § 2253(c)(1)

(2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                    A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner   satisfies     this   standard     by

demonstrating    that    reasonable      jurists   would     find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise   debatable.        See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.
473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the records and conclude that the

Plumlees have not made the requisite showing. Accordingly, we deny

a certificate of appealability and dismiss the appeals.

           Additionally, we construe the Plumlees’ notices of appeal

and informal briefs as applications to file second or successive

motions under 28 U.S.C. § 2255 (2000).              See United States v.

Winestock, 340 F.3d 200, 208 (4th Cir. 2003).            In order to obtain


                                    - 3 -
authorization to file a successive § 2255 motion, a prisoner must

assert claims based on either: (1) a new rule of constitutional

law, previously unavailable, made retroactive by the Supreme Court

to cases on collateral review; or (2) newly discovered evidence,

not   previously   discoverable   by   due   diligence,   that   would   be

sufficient to establish by clear and convincing evidence that, but

for constitutional error, no reasonable factfinder would have found

the movant guilty of the offense.         See 28 U.S.C. §§ 2244(b)(2),

2255 (2000).   The Plumlees’ claims do not satisfy either of these

criteria.   Therefore, we deny authorization to file successive

§ 2255 motions.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 DISMISSED




                                  - 4 -